DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 8, 2019 and February 10, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11-12 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zanzig (US Pub. No. 2002/0011293).
Regarding claim 1, Zanzig teaches a pneumatic tire comprising a tread portion 2 comprising a shoulder land portion having a tread edge, the shoulder land portion being provided with shoulder lateral grooves 5 extending inwardly in a tire axial direction from the tread edge so as to define shoulder block elements therebetween, and at least one protrusion protruding from an outer surface in the tire axial direction of the respective shoulder land portion, wherein the at least one protrusion comprising first portions provided on the respective shoulder block elements and extending in a tire radial direction, and a second portion located inwardly in the tire radial direction of one of the shoulder lateral grooves and extending in a tire circumferential direction to connect inner portions of at least two first portions (paragraphs [0048]-[0051]; figures 1-2). 
Regarding claim 2, Zanzig teaches that the protrusion has a U-shape consisting of two first portions and a single second portion connecting the two first portions (figures 1-2).
Regarding claims 3-4 and 16-17, Zanzig teaches that the shoulder lateral grooves comprise circumferentially alternating first shoulder lateral grooves with the second portion positioned radially inside, and second shoulder lateral grooves with no second portion positioned radially inside (figures 1-2).
Regarding claim 11, Zanzig teaches that the at least two first portions and the second portion have radially inner edges located innermost in the tire radial direction thereof, and the inner edges extend along the tire circumferential direction (figures 1-2).
Regarding claim 12, Zanzig teaches that the inner edges of the first and second portions are connected with each other so as to form a single circular arc (figure 1).
Regarding claim 15, Zanzig teaches that the shoulder lateral grooves have groove bottoms that are located radially inwardly of radially outermost edges of the first portions (figures 1-2).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 9 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zanzig (US Pub. No. 2002/0011293).
Regarding claims 5 and 18-20, Zanzig either teaches widths in the tire circumferential direction of the first portions are smaller than lengths in the tire circumferential direction of the respective shoulder block elements (figure 1), or alternatively it would have been obvious to one of ordinary skill in the art to use widths in the tire circumferential direction of the first portions that are smaller than lengths in the tire circumferential direction of the respective shoulder block elements as being suggested by Zanzig (see paragraphs [0048]-[0051] and figure 1). The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (see MPEP at 2125). While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).  
Regarding claim 6, Zanzig teaches a specific embodiment (figure 2) where the widths of the first portions measure about 9 mm and the width of the shoulder block elements measure about 16 mm, resulting in a percentage of 56.25% (9/16), falling within the claimed range. Accordingly, Zanzig either teaches the feature of claim 6, or it would have been obvious to use such a feature as being suggested by Zanzig (see paragraphs [0048]-[0051] and figure 2).
.

Claim Rejections - 35 USC § 103
Claims 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zanzig (US Pub. No. 2002/0011293).
Regarding claim 10, Zanzig teaches that the first portion has a constant-width portion (figures 1-2) as well as teaching a non-constant-width portion located in either or both of the first portion and the shoulder block element (figures 1-2). Accordingly, it would have been obvious to one of ordinary skill to use a non-constant-width first portion and a constant-width first portion as being suggested by Zanzig (see paragraphs [0048]-[0051] and figures 1-2).
Regarding claim 13, Zanzig teaches that the protrusion extends to the maximum section width of the tire, which is greater than 30 percent of the sidewall surface (paragraph [0050]; figures 1 and 3), thus teaching an overlapping range. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). It would have been obvious to one of ordinary skill in the art to use values of greater than 30% to 35% of the tire section height as falling within the disclosed range of Zanzig (see paragraph [0050]).
Regarding claim 14, Zanzig teaches that the first portions comprise inner edges extending in the radial direction located inwardly in a circumferential direction and teaches a specific embodiment which .
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zanzig as applied to claim 1 above, and further in view of Harvey (US Pub. No. 2008/0210355).
Regarding claim 7, Zanzig is not limiting as to the height of the protrusions, but does not specifically disclose a protrusion height range of 2.5-6.0 mm. Harvey teaches using sidewall protrusions having a height of 1.5 mm to 10 mm (overlapping the claimed range), which are 10% to 80% of the height of the tread blocks (paragraphs [0035] and [0037]; figures 1-2). It would have been obvious to one of ordinary skill in the art to use a height as taught by Harvey for the protrusions of Zanzig in order to have good off-road performance (see Harvey at paragraph [0004]).
Regarding claim 8, Zanzig does not specifically disclose tapering the first portions of the protrusions. Harvey teaches using tapered sidewall protrusions having an angle of 40-80 degrees to the block base (10-50 degrees with respect to a normal line – overlapping the claimed range) (paragraphs [0035] and [0037]; figures 1-2). It would have been obvious to one of ordinary skill in the art to use a taper angle as taught by Harvey for the protrusions of Zanzig as a known sidewall protrusion angle with the predictable result of functional sidewall protrusions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	November 19, 2021

/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749